n -..; -,-

                                                                                                                                                              L))/·
              ,.J

                                                                                                                                                              1
             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Pagelofl



                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                   V.                                      (For Offenses Committed On or After November I, 1987)


                              Juan Rodrigo Hernandez-Meza                                  CaseNumber: 3:19-mj-23102




             REGISTRATION NO. 87895298
                                                                                                                         FILE
             THE DEFENDANT:                                                                                                 AUG O5 2019
              [:gJ pleaded guilty to count(s) _l~o:..f:::C:'.:om~p~la::in::t':__ _ _ _ _ _ _ _ _ _-l--,._~•c1;;;,:;,;~:,~,~;;y¥i·•:;;.~if.     ~'f----1
              D was found guilty to count( s)                                             SOUfHlfflN OISll'\ICT Of' CALIFORNIA
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                   Natnre of Offense                                                             Count Number{s)
             8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

              •     The defendant has been found not guilty on count(s)
                                                                                      -------------------
              •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                            ~TIME SERVED                              D _ _ _ _ _ _ _ _ _ days

               [:gj Assessment: $10 WAIVED                    [:gj Fine: WAIVED
              [:gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              •    Court recommends defendant be deported/removed with relative, _ __:__ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address· until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Monday, August 5, 2019
                                                                                       Date of Imposition of Sentence



                                                                                       nl:lJJ.i!~ocK
                                                                                       UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                      3:19-mj-23102
